Citation Nr: 0838500	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a compensable evaluation for residuals of the 
service-connected fracture of the right fifth metatarsal 
(toe).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1961 to 
February 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  


FINDING OF FACT

Residuals of the service-connected fracture of the right 
fifth toe have not been manifested by pain, weakness, fatigue 
or incoordination; the medical evidence of record shows that 
the veteran's current complaints of foot pain are more likely 
than not due to the veteran's non-service-connected back 
disorder.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
residuals of the service- connected fracture of the right 
fifth toe have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5276-5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In a March 2005 letter, the RO advised the veteran that to 
establish entitlement to an increased rating for a service-
connected disability, the evidence must show that the 
condition has increased in severity.  The veteran had ample 
opportunity to respond prior to the issuance of the June 2005 
rating decision.  

The Board, accordingly, finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The March 2005 letter also informed the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records from non-Federal agencies and entities if 
authorized by the veteran to do so.

The Board finds that the March 2005 RO letter cited above 
also satisfies the statutory and regulatory requirement that 
VA notify a veteran what evidence, if any, will be obtained 
by the veteran, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the veteran has been afforded 
ample opportunity to submit such information and evidence. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.

In that case, the Court determined that VA failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the veteran.  See id.

As indicated, in the matter now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision on appeal. However, 
the Board finds that any arguable lack of full pre- 
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the 
December 2005 Statement of the Case (SOC).

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence--in addition to that noted below--
that needs to be obtained prior to appellate review. Hence, 
the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless. See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that in rating cases a claimant must be informed of the 
rating formulae for all possible schedular ratings for 
applicable rating criteria. In this case, the RO notified the 
veteran of all applicable rating formulae in the SOC, which 
suffices for Dingess.

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in an April 2006 RO letter.

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative. (1) Do the notice letters inform 
the claimant that to substantiate the claim he or she must 
provide, or ask VA to obtain, medical or lay evidence showing 
a worsening or increase in severity and the effect that 
worsening has had in his or her employment and daily life? 
(2) Is the claimant rated under a diagnostic code (DC) that 
contains the criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has had on 
the claimant's employment and daily life (such as a specific 
measurement or test result)? If so, do the notice letters 
provide at least general notice of that requirement? (3) Do 
the notice letters advise the claimant that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant DCs, which typically provide a range in 
severity from 0 percent to 100 percent (depending on the 
disability involved), based on the nature of the symptoms for 
which disability compensation is being sought, their severity 
and duration, and their impact on employment and daily life? 
(4) Do the notice letters provide examples of the types of 
medical and lay evidence the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased rating - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability?

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  See 
Vazquez-Flores, 22 Vet. App. at 46.

In this case, the RO's April 2006 letter, cited above, 
satisfies the requirements of Vazquez-Flores in that the 
letter advised the veteran that severity of a service-
connected disability may be established by statements from 
employers as to how the disability affected the beneficiary's 
ability to work, and also by statements discussing symptoms 
from people who had witnessed how those symptoms affect the 
beneficiary.

The Board accordingly finds that the veteran has received 
notice of the requirements for higher rating as articulated 
in Vazquez-Flores.
        
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.

The veteran's service treatment record (STR) and those 
records from VA and non-VA medical providers identified by 
the veteran as having relevant records have all been obtained 
and associated with the claims file. Neither the veteran nor 
his representative has identified, and the file does not 
otherwise indicate, that there are any medical providers or 
other entities having existing records that should be 
obtained before the claim is adjudicated.

Further, the veteran had a VA examination in May 2005 for the 
purpose of evaluating the current severity of his toe injury.  
The May 2005 examination was reasonably contemporaneous to 
the June 2005 rating decision on appeal. The veteran has not 
asserted, and the evidence does not show, that his symptoms 
have increased in severity since that evaluation. The Board 
accordingly finds that remand for a new VA examination is not 
required at this point. See 38 C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding at this juncture 
with an appellate decision on the claims herein decided.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Board has considered all evidence of 
severity since the claim for increased rating has been 
received in January 2005, and has considered whether "staged 
ratings" are warranted.  The Board's adjudication of the 
claim, accordingly, meets the requirements of Hart.  

Further, in reviewing a claim for a higher rating, VA must 
consider all potential applications of Title 38 C.F.R., 
whether or not raised by the veteran.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Then, based on the 
facts of the particular case, VA must determine which 
Diagnostic Code(s) is most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995);  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).   

Accordingly, the Board in this case has considered all 
potentially applicable diagnostic codes, to include DCs 5276-
5284.  However, the Board finds that DCs 5172, 5276, 5278, 
5279, 5280, 5281, and 5283 are not for application since the 
evidence does not show amputation of a toe, acquired 
flatfoot, claw foot, anterior metatarsalgia or Morton's 
disease, hallux valgus, hallux rigidus, or malunion or non- 
union of the tarsal or metatarsal bones.  See 38 C.F.R. 
§ 4.71a.  Therefore, DC 5284 is the only appropriate, 
applicable DC.  

Under DC 5284, a 10 percent rating is warranted for a 
moderate foot injury; a 20 percent rating for a moderately 
severe foot injury, and a 30 percent rating for a severe foot 
injury.  See 38 C.F.R. § 4.71a. With actual loss of use of 
the foot, a 40 percent rating will be assigned. See id. at 
Diagnostic Code 5284, Note.

The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule.  Therefore, rather than 
applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.  

In this case, the record on appeal shows that the veteran 
underwent a VA examination in May 2005.  The examiner 
reviewed the veteran's claims file and electronic chart.  
After recording an extensive review of the veteran's 
treatment history, the examiner reported the veteran's 
complaints of increasing mid lateral foot pain, focused on 
the metatarsal area, and radiating down from his lower leg.  
The veteran described the pain as ranging from 2-10/10.  In 
particular, the veteran reported pain after brief periods of 
standing, walking, and sitting  The veteran also reported 
buying a scooter to avoid the pain of walking even short 
distances.  The veteran also reported some weakness, fatigue, 
lack of endurance, and warmth, but denied swelling or 
redness.    

Otherwise, the veteran reported being retired, currently 
spending most of his free time at his mining claim, although 
keeping his feet in cold water due to foot discomfort.  At 
home, he remodeled his master bath and bedroom.  He does the 
cooking, shopping, and lawn mowing using a riding lawn mower.  
To assist in walking, the veteran reported using a cane, but 
no other assistive devices such as special shoes, inserts, or 
braces.  The veteran denied ever having foot surgery.   

The examiner also performed a physical examination on the 
veteran's feet.  The examiner found normal perfusion and 
turgor, and no pain, fatigue, weakness, lack of endurance, 
edema, redness, swelling, tenderness, calluses, skin 
breakdown, or instability in the veteran's right fifth toe.  
The VA examiner also noted that the veteran did not lift up 
his feet when walking and had a stable gait with and without 
his cane.  Plus, the veteran appeared to bear equal weight on 
both feet.  The examiner also reported that the dorsalis 
pedis and posterior tibial pulses were palpated and that the 
veteran could feel the monofilament on his fifth toes 
bilaterally.  The examiner further found goniometry flexion 
in the veteran's right fifth toe of 30 and extension of 16.  

Finally in her report, the examiner noted that the results of 
an X-ray showed no significant residual deformity from the 
reported fracture and that the base of the fifth metatarsal 
appeared somewhat elongated and likely the site of previous 
trauma.  Note was also made of spurring at the Achilles 
tendon insertion and plantar aponeurosis insertion sites from 
calcaneus.  

In conclusion, the examiner remarked that although the 
veteran could clearly point to the fifth metatarsal as having 
pain, the foot x-ray indicated no significant deformity and 
his physical examination was unremarkable.  The examiner 
opined that the veteran's foot pain is less likely due to his 
original foot problem and is more likely due to his back 
disorder.    

In addition to the VA examination report, the record on 
appeal contains VA medical center (VAMC) progress notes.  In 
a March 2005 VAMC progress note, the examiner noted the 
veteran's complaints of intermittent sharp pains in the right 
foot over the lateral fifth metatarsal.  However, the 
examiner reported that all exams in that area had been 
normal.  Then, in a July 2005 progress note, an examiner 
reported the veteran's history of right foot pain, but noted 
that the veteran was ambulating normally and without a can 
and that function was "fair."  The VA medical treatment 
records show no other complaints of toe pain.  

Based on this record, the Board finds that a moderate 
disability has not been shown.  See 38 C.F.R. § 4.71a, DC 
5284.  In particular, the record shows that the veteran is 
only mildly restricted in the use of his foot.  Accordingly, 
the criteria for the assignment of a compensable evaluation 
are not met.  

In any event, to the extent that the record reveals 
complaints of foot pain, the medical evidence shows that the 
foot pain is related to the veteran's non-service-connected 
back condition and not to his service-connected toe injury.  
The Board may only differentiate between symptomology 
attributable to a nonservice-connected disability and a 
service-connected disability if the medical evidence, such as 
in this case, makes the distinction. See Mittleider v. West, 
11 Vet. App.181, 182 (1988) (per curiam)(citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996)).  Accordingly, the Board 
finds that any current complaints of foot pain are 
attributable to the veteran's non-service-connected back 
disorder.  

In addition to the applicable schedular criteria, VA is 
required to consider whether an increased evaluation could be 
assigned on the basis of functional loss due to either pain, 
if supported by adequate pathology and evidenced by the 
visible behavior of the claimant, or weakness. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  
VA must consider "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use. See id.; 
38 C.F.R. § 4.40.

Here, the Board observes that the May 2005 VA examiner 
specifically found no pain, weakness, fatigue or 
incoordination in the fifth right toe.  The Board has 
carefully considered the veteran's assertions that he must 
use a cane since his service-connected toe injury causes 
regular right foot pain.  However, as noted above, the 
medical evidence shows that the veteran's foot pain is 
attributable to his non-service-connected back disorder.  
Therefore, without adequate pathology supporting the 
veteran's complaints of toe pain, the Board must find that a 
compensable evaluation based on loss of function due to pain 
is not warranted. See DeLuca, 8 Vet. App. at 205-06; 38 
C.F.R. §§ 4.40, 4.45.; VAOGCPREC 9-98; 38 C.F.R. § 4.40.

Further, the Board has considered whether staged ratings are 
appropriate under Hart, 21 Vet. App. 505.  Since the evidence 
shows that the service-connected injury has been 
noncompensable throughout the course of the appeal, staged 
ratings are not appropriate.  See id.  

Finally, the Board has considered whether referral for 
extraschedular consideration is appropriate pursuant to 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet .App. 
337, 339 (1996) (citing Floyd v. Brown, 9 Vet App 88, 96 
(1996)).  The  Board finds that evidence does not show that 
residuals of the veteran's service-connected toe injury 
reflect so exceptional or so unusual a disability picture 
that assignment of any higher evaluation on an extra-
schedular basis is warranted.  See 38 C.F.R. § 3.321(b)(1).  

First, the veteran's toe injury is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  See id.  The Board 
notes in that regard that the degrees of disability specified 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Second, there is no objective evidence that the disability 
resulted in frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321.

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. 
App. at 338-9; Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In conclusion, although the Board recognizes that the veteran 
feels himself to be entitled to a higher disability rating, 
the medical evidence of record shows that the criteria for a 
compensable initial evaluation are not met.  

In making this determination the Board has considered the 
benefit-of-the-doubt doctrine.  However, since the evidence 
in this case preponderates against the claim, that doctrine 
is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102;  Gilbert, 1 Vet. App. at 49, 55.  








ORDER

A compensable evaluation for residuals of the service-
connected fracture of the right fifth metatarsal is denied.    




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


